920 F.2d 322
Jay T. BROWN, Plaintiff-Appellee,v.Deputy Constable John GLOSSIP, Defendant-Appellant.
No. 90-2316.
United States Court of Appeals,Fifth Circuit.
Jan. 10, 1991.

Scott Lyford, Galveston County Legal Dept., Galveston, Tex., for defendant-appellant.
Gene Hagood, Britt, Todd, Hagood & Clements, Alvin, Tex., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Texas, James DeAnda, Chief Judge.
Before GOLDBERG, JOLLY, and WIENER, Circuit Judges.
PER CURIAM:


1
This case, before us a second time, needs little if any attention.  We need note only that under Shillingford v. Holmes, 634 F.2d 263 (5th Cir.1981), Brown's allegations are sufficient to controvert Glossip's qualified immunity defense.  Consequently, the district court's denial of Glossip's motion to dismiss was entirely appropriate.


2
As a postscript, we add that our earlier opinion, Brown v. Glossip, 878 F.2d 871 (5th Cir.1989), should be interpreted as applying, consistent with Anderson v. Creighton, 483 U.S. 635, 639, 107 S.Ct. 3034, 3037, 97 L.Ed.2d 523 (1987), the "clearly established" legal rules as of the date of Glossip's actions.

The judgment of the district court is

3
AFFIRMED.